DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-13 and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filippi (US 2006/0085011) in view of Geisert (US 2009/0216330).
With respect to claim 12, Filippi discloses an artificial intervertebral disc kit (see fig 16 and 17 below) for the spine comprising: an artificial intervertebral disc having first and second elements (fig 17, 11) sized for insertion into a disc space between first and second adjacent vertebral bodies. The kit also includes an inserter head (fig 16, 27) having a leading end (fig 17, 37) and a trailing end (Fig 17, 87), the leading end being detachably engageable with the artificial intervertebral disc such that the inserter head simultaneously holds the first and second elements of the artificial intervertebral disc so that the inserter head and artificial intervertebral disc are each a part of a single unit for insertion into the disc space (fig 17). The kit further includes an inserter handle (paragraph 90, 87 is engaged by traction forceps which are the inserter handle) having a leading end and a trailing end remote from the leading 

    PNG
    media_image1.png
    772
    490
    media_image1.png
    Greyscale

With respect to claim 12, Filippi discloses an artificial disc implant but does not specifically discloses the first and second elements being moveable with the first and second vertebral bodies during flexion, extension, and lateral bending of the first and second vertebral bodies.
Geisert discloses first and second elements being moveable with the first and second vertebral bodies during flexion, extension, and lateral bending of the first and second vertebral bodies (fig 13-14, 6 allows for bending to restore the form and function of the intervertebral disc (paragraph 8). With respect to claim 19, Geisert discloses wherein the first and second elements each include an articular surface and a bone contact surface disposed opposite the articular surface (bearing surfaces formed by 6 and 5 in figure 11). With respect to claim 21, Geisert discloses wherein at least one of the articular surfaces of the first and second elements of each of the artificial intervertebral discs define a concave surface (fig 11-12 shows the concave bearing surface). 
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the kit of Filippi to include the first and second elements being moveable with the first and second vertebral bodies during flexion, extension, and lateral bending of the first and second vertebral bodies in view of Geisert in order to restore the form and function of the intervertebral disc (the modification of Filippi in view of Geisert is modifying the core of Filippi to have articulating surfaces to allow for the elements to be movable with the first and second vertebral bodies during flexion, extension and lateral bending to restore the function of the disc). With respect to claim 20, Filippi in view of Geisert discloses wherein, when the inserter head is each pre-attached with the intervertebral disc, the articular surfaces of the first and second elements are held in registration with each other via the inserter head (fig 17 of Filippi discloses the elements held in registration while Filippi as modified by Geisert discloses the articular surfaces held between the elements).
With respect to claim 2, Filippi discloses including an artificial intervertebral disc kit for the spine comprising: an artificial intervertebral discs, having first and second elements (fig 17, 11) sized for insertion into a disc space between first and second adjacent vertebral bodies, An inserter head being detachably engaged in a pre-attached manner with a corresponding one of the artificial intervertebral discs such that each inserter head simultaneously holds the first and second elements of their corresponding artificial intervertebral disc so that the plurality of inserter heads and their corresponding artificial intervertebral disc are each a part of a single unit for insertion into the disc space (fig 17, 90); and a inserter handle (paragraph 90, forceps engages with 87 of the inserter head) detachably engageable with the inserter head holding its corresponding intervertebral disc such that the inserter head and its corresponding artificial intervertebral disc are manipulatable, via the inserter handle, as a unit for insertion of the corresponding artificial intervertebral disc into the disc space (paragraph 90), wherein the of inserter head are pre-attached with their corresponding intervertebral disc such that of the inserter head simultaneously holds the first and second elements of its corresponding intervertebral disc before the inserter heads is engaged by the inserter handle (fig 17, shows the implant only attached to the head.
With respect to claim 2, Filippi discloses the claimed invention except for the kit including a plurality of artificial discs of different sizes and a plurality of inserter heads and does not specifically disclose an artificial disc implant having the first and second elements being moveable with the first and second vertebral bodies during flexion, extension, and lateral bending of the first and second vertebral bodies.
Geisert discloses a kit including a plurality of artificial discs of different sizes (fig 15) and a plurality of inserter heads (fig 34, 19a-c) to allow for the optimal use of the intervertebral space to ensure retention of the implant (abstract).
Geisert discloses first and second elements being moveable with the first and second vertebral bodies during flexion, extension, and lateral bending of the first and second vertebral bodies (fig 13-14, 6 allows for bending to restore the form and function of the intervertebral disc (paragraph 8). 
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the kit of Filippi to include a plurality of artificial discs of different sizes and a plurality of inserter heads in view of Geisert in order to allow for the optimal use of the intervertebral space to ensure retention of the implant and it would have been obvious at the time of the invention to one of ordinary skill in the art to modify the kit of Filippi to include the first and second elements being moveable with the first and second vertebral bodies during flexion, extension, and lateral bending of the first and second vertebral bodies in view of Geisert in order to restore the form and function of the intervertebral disc(the modification of Filippi in view of Geisert is modifying the core of Filippi to have articulating surfaces to allow for the elements to be movable with the first and second vertebral bodies during flexion, extension and lateral bending to restore the function of the disc). With respect to claim 3, Filippi in view of Geisert discloses wherein at least one of the first and second elements of each (Filippi as modified by Geisert discloses a kit including multiple of implants) artificial intervertebral disc has an opening (Filippi discloses openings for 85 on the implant to engage the head (paragraph 85 “insertion openings”)), and each inserter head has a protrusion (fig 16, 85) engageable with the opening of its corresponding artificial intervertebral disc. With respect to claim 4, Filippi in view of Geisert discloses wherein the opening is positioned on a perimeter surface of the at least one of the first and second elements of each artificial intervertebral disc (fig 17 of Filippi shows the head attached to the perimeter of the elements)(paragraph 85 of Filippi discloses the implant plates have openings for pins 85). With respect to claim 5, Filippi in view of Geisert discloses wherein the second element of each artificial intervertebral disc has first and second openings and each inserter head has first and second protrusions engageable with the first and second openings of its corresponding artificial intervertebral disc, respectively (fig 16 of Filippi, shows to protrusions for each element). With respect to claim 6, Filippi in view of Geisert discloses wherein each (Geisert discloses a plurality of inserter heads) inserter head includes a stem (fig 17, 87 of Filippi) extending outwards from a body of the inserter head, and the inserter handle includes a bore sized to receive each stem for engagement of the inserter handle with a selected one of the inserter heads (fig 20 shows the traction forceps that engage onto fig 17, 87). With respect to claim 7, Filippi in view of Geisert discloses wherein the inserter handle is detachably engageable with each insert head via a male-female connection (fig 20 shows the traction forceps that include a distal end that engages around 87). With respect to claim 8, Filippi in view of Geisert discloses wherein the first and second elements of each of the artificial intervertebral discs have corresponding articular surfaces (Filippi as modified by Geisert discloses articular surfaces on 5 and 6 as Geisert is being relied on to modify the core of Filippi to include movable parts) that articulate with each other during flexion, extension, and lateral bending of the first and second vertebral bodies and when implanted. With respect to claim 9, Filippi in view of Geisert discloses wherein, when the inserter heads are each pre-attached with the corresponding intervertebral disc (fig 17, of Filippi shows the elements are pre-attached in registration), the articular surfaces (while Filippi as modified by Geisert discloses the articular surfaces held between the elements) of the first and second elements of the corresponding intervertebral disc are held in registration with each other via the inserter head. With respect to claim 10, Filippi in view of Geisert discloses wherein the first and second elements of each of the intervertebral discs include a bone contact surface (Filippi shows bone contacting surface opposite the core) opposite the articular surface. With respect to claim 11, Filippi in view of Geisert discloses wherein at least one of the articular surfaces of the first and second elements of each of the artificial intervertebral discs define a concave surface (fig 11, 5 of Geisert has a concave surface for 6 to fit into as Filippi is being modified to have the articulation core of Geisert). With respect to claim 17, Filippi in view of Geisert discloses wherein each of the plurality (Geisert teaches a plurality of heads, fig 34, 19a-c) of inserter heads includes a proximal end and a distal end (the head of Filippi has a distal end 27 and a proximal end 87), the proximal end of each of the inserter heads being configured to detachably engage a distal end (paragraph 90, engages with the handle) of the inserter handle so that the inserter head extends only along a partial length of the inserter handle when engaged thereto so that a proximal end of the inserter handle defines a proximal extent of an inserter instrument comprised of both the inserter handle and a selected one of the plurality of inserter heads for engagement (forceps or handle would extend proximally from the distal end 87 of the head to be manipulated by the surgeon as shown in figure 20).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filippi in view of Geisert as applied to claim 13 above, and further in view of Errico (US 2004/0148027).
With respect to claim 14, Filippi in view of Geisert discloses the claimed invention except for wherein the protrusion is a resilient pin for urging the at least one of the first and second elements into securement with the inserter head.
Errico discloses a tool-implant interface wherein the protrusion is a resilient pin (fig 61, pin 408 is resilient biased by spring 409, paragraph 143) for urging the at least one of the first and second elements into securement with the inserter head to allow for the protrusion to lock the inserter to the implant (paragraph 35).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Filippi in view of Geisert to include wherein the protrusion is a resilient pin for urging the at least one of the first and second elements into securement with the inserter head in view of Errico in order to allow for the protrusion to lock the inserter to the implant.

Response to Arguments
Applicant’s arguments, see remarks, filed 2/11/2021, with respect to the U.S.C. 112 rejection of claims 17 and 18 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 17 and 18 has been withdrawn. 
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. With respect to claims 2 and 12 the applicant argues that Filippi does not disclose that the inserter head is pre-attached to the implant prior to being attached to the inserter handle stating that figure 16 shows introduced implant plates and does not disclose the inserter handle is ever disassembled from the inserter head. The examiner respectfully disagrees. Paragraph 85 discloses that the implant plates are attached to the inserter head and then in paragraph 90 Fillipi discloses the handle or traction forceps are coupled to the insert head or holding unit. Paragraph 90 clearly discloses that the forceps are coupleably attached to the holding unit. Further the abstract clearly states that the traction forceps are alternatively attached to various other parts of the system stating “at least one holding unit which can be coupled to the implant plates for the insertion of the implant, with the trial unit, the machining unit and the holding unit each being able to be coupled to a traction instrument in particular in the manner of forceps for the pressing apart of the trial elements, the operating elements or the implant elements.” Since the forceps device is coupleable to each of the “trail unit,” “machine unit” and the “holding unit” Fillippi does disclose the forceps being assembled and disassembled to the inserter head, which shown in figure 17 can be attached to the implant when the forceps are not attached.
The applicant does not separately argue the 103 rejection of claim 14.
The rejections are deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773

/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773